 Case 8:18-bk-13311-CB         Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35          Desc
                                Main Document    Page 1 of 11


 1    William N. Lobel, SBN 93202
      PACHULSKI STANG ZIEHL & JONES LLP
 2    650 Town Center Drive, Suite 1500
      Costa Mesa, CA 92626
 3    Tel: 714-384-4740
      Fax: 714-384-4741
 4    wlobel@pszjlaw.com

 5    Attorneys for Ruby’s Diners, Inc., et al.,
      Debtors and Debtors-in-Possession
 6

 7                           UNITED STATES BANKRUPTCY COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 9   In re:                                        Chapter 11
10   RUBY’S DINER, INC., a California              Case No. 8:18-bk-13311-CB
     corporation, et al.,
11                                                 (Jointly Administered With Case Nos.
              Debtors and Debtors-in-Possession.   8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
12                                                 13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-
     Affects:                                      CB; 8:18-bk-13202-CB)
13
         All Debtors
14                                                 STIPULATION TO CONTINUE HEARING ON
                                                   DEBTORS’ MOTION FOR AN ORDER
         RUBY’S DINER, INC., ONLY
15                                                 (I) APPROVING DISCLOSURE STATEMENT;
                                                   (II) SCHEDULING CONFIRMATION HEARING;
16       RUBY’S SOCAL DINERS, LLC, ONLY            (III) APPROVING FORM AND MANNER OF
                                                   NOTICE OF CONFIRMATION HEARING; (IV)
17       RUBY’S QUALITY DINERS, LLC,               ESTABLISHING PROCEDURES FOR
                                                   SOLICITATION AND TABULATION OF VOTES
18   ONLY                                          TO ACCEPT OR REJECT PLAN; AND (V)
                                                   ESTABLISHING THE DEADLINE AND
19                                                 PROCEDURES FOR FILING OBJECTION TO
         RUBY’S HUNTINGTON BEACH, LTD.,
                                                   CONFIRMATION OF THE PLAN
20
     ONLY
21                                                 Relates to Docket No. 346
         RUBY’S LAGUNA HILLS, LTD. ONLY
22                                                 Current Hearing Date
                                                   Date:       August 7, 2019
         RUBY’S OCEANSIDE, LTD., ONLY              Time:       10:00 a.m.
23
                                                   Courtroom: 5D
24       RUBY’S PALM SPRINGS, LTD., ONLY           Address:     411 West Fourth Street
                                                               Santa Ana, CA 92701
25
                                                   Proposed Hearing Date
26                                                 Date:       September 11, 2019
                                                   Time:       10:00 a.m.
27

28


     DOCS_LA:323416.3
 Case 8:18-bk-13311-CB         Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35                 Desc
                                Main Document    Page 2 of 11


 1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
     JUDGE:
 2
            Ruby’s Diner, Inc., a California corporation (“RDI”), Ruby’s SoCal Diners, LLC, a Delaware
 3
     limited liability company (“SoCal Diners”), Ruby’s Quality Diners, LLC, a Delaware limited
 4
     liability company (“Quality”), Ruby’s Huntington Beach, Ltd., a California limited partnership
 5
     (“Ruby’s Huntington Beach”), Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s
 6
     Laguna Hills”), Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”), and
 7
     Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively,
 8
     without RDI, the “SoCal Debtors” and, with RDI , the “RDI Debtors”), along with Ruby’s Franchise
 9
     Systems, Inc., a California corporation (“RFS”), an entity affiliated with the RDI Debtors through
10
     common ownership and control, are debtors and debtors in possession in chapter 11 proceedings
11
     pending in this Court (collectively, the RDI Debtors and RFS are referred to as the “Debtors”), the
12
     Official Committee of Unsecured Creditors in RDI case (the “Committee”), the Office of the United
13
     States Trustee (the “UST”), Opus Bank (“Opus”), U.S. Foods, Inc. (“US Foods”) and Pillsbury
14
     Winthrop Shaw Pittman LLP (“Pillsbury”) (the Committee, the UST, Opus, US Foods and Pillsbury,
15
     together with the Debtors, are collectively referred to as the “Parties”), by and through their
16
     undersigned counsel, hereby enter into this Stipulation to Continue Hearing on the Debtors’ Motion
17
     for an Order (I) Approving Disclosure Statement; (II) Scheduling Confirmation Hearing;
18
     (III) Approving Form and Manner of Notice of Confirmation Hearing; (IV) Establishing Procedures
19
     for Solicitation and Tabulation of Votes to Accept or Reject Plan; and (V) Establishing the Deadline
20
     and Procedures for Filing Objections to Confirmation of the Plan (the “Stipulation”).
21
                                                  RECITALS
22
            A.      On April 24, 2018, the Debtors filed their Motion for an Order (I) Approving
23
     Disclosure Statement; (II) Scheduling Confirmation Hearing; (III) Approving Form and Manner of
24
     Notice of Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of
25
     Votes to Accept or Reject Plan; and (V) Establishing the Deadline and Procedures for Filing
26
     Objections to Confirmation of the Plan [Docket No. 346 in the RDI Debtors’ case and Docket No.
27
     183 in the RFS case] (the “Motion”). Concurrently with the Motion, the Debtors filed Joint Chapter
28


                                                        2
 Case 8:18-bk-13311-CB         Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35                 Desc
                                Main Document    Page 3 of 11


 1   11 Plan of Reorganization, dated April 24, 2019 (including all exhibits thereto and as amended,

 2   modified or supplemented from time to time, the “Plan”) and their related Disclosure Statement

 3   Describing Joint Chapter 11 Plan (the “Disclosure Statement”). Pursuant to a prior stipulation

 4   entered by this Court, the hearing on the Motion and approval of the Disclosure Statement is

 5   currently scheduled for August 7, 2019, at 10:00 a.m. (the “Disclosure Statement Hearing”).

 6          B.      On May 16, 2019, the UST filed an Opposition to the Disclosure Statement in the

 7   RDI Debtors’ case (the “UST Opposition”) [Docket No. 361].

 8          C.      On May 21, 2019, Pillsbury filed its Opposition to the Disclosure Statement in the

 9   RDI Debtors’ case [Docket No. 364].

10          D.      On May 22, 2019, Opus filed its Opposition to the Disclosure Statement in the RDI

11   Debtors’ case [Docket No. 367] and the RFS case [Docket No. 195].

12          E.      On July 10, 2019, US Foods filed its Opposition to the Disclosure Statement in the

13   RDI Debtors’ case [Docket No. 395].

14          F.      Although the Committee did not file a formal objection to the Disclosure Statement,

15   the Committee communicated to the RDI Debtors’ counsel that it opposed the proposed Plan as it

16   was structured and the related Disclosure Statement.

17          G.      In an effort to resolve the objections of the Parties to the Plan and Disclosure

18   Statement, on June 21, 2019, the Debtors, the Committee, Opus, US Foods and Pillsbury participated

19   in the first of two mediations with the Honorable Scott C. Clarkson serving as mediator (the “First

20   Mediation”). While the First Mediation brought these parties closer together, no agreement was

21   reached and therefore the parties agreed to a second mediation before the Honorable Scott C.

22   Clarkson, which was held on July 25, 2019 (the “Second Mediation”).

23          H.      The Second Mediation concluded with consensual resolutions of the Plan issues

24   between the Debtors, the Committee, subject to the Committee choosing between two different

25   options for treatment of their claims by no later than August 8, 2019, Opus and US Foods, which are

26   subject to approval by the credit department of each entity. Pillsbury did not participate in the

27   Second Mediation. These resolutions reached in connection with the Second Mediation will be

28   reflected in an amended Plan and Disclosure Statement.


                                                        3
 Case 8:18-bk-13311-CB        Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35                  Desc
                               Main Document    Page 4 of 11


 1          I.     Based on the resolutions reached, the Parties have agreed to continue the Disclosure

 2   Statement Hearing to September 11, 2019 to allow the Debtors the opportunity to amend the Plan

 3   and Disclosure Statement.

 4                                            STIPULATION

 5          IT IS STIPULATED by the undersigned Parties as follows:

 6          1.     The Disclosure Statement Hearing presently scheduled for August 7, 2019, at 10:00

 7   a.m., shall be continued to September 11, 2019, at 10:00 a.m.

 8          2.     Any opposition to the Disclosure Statement and reply thereto shall be filed and served

 9   in accordance with the Local Bankruptcy Rules.

10
       Dated: July 31
                   __, 2019                       PACHULSKI STANG ZIEHL & JONES LLP
11

12                                                           /s/ William N. Lobel
                                                  By:
13                                                                  William N. Lobel
                                                            Attorneys for Ruby’s Diner, Inc., et al., Debtors
14                                                          and Debtors in Possession

15
                   31 2019
       Dated: July __,                            THEODORA ORINGHER PC
16

17                                                By:
                                                                    Eric J. Fromme
18                                                          Attorneys for Ruby’s Franchising Systems,
                                                            Inc., Debtor and Debtor in Possession
19

20
       Dated: July __, 2019                       WINTHROP COUCHOT
21                                                GOLUBOW HOLLANDER, LLP

22                                                By:
                                                            Garrick A. Hollander
23                                                          Counsel to the Committee of Creditors
24                                                          Holding Unsecured Claims for Ruby’s Diner,
                                                            Inc.
25

26

27   (Signatures Continue on Following Page)
28


                                                        4
Case 8:18-bk-13311-CB   Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35   Desc
                         Main Document    Page 5 of 11
Case 8:18-bk-13311-CB   Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35   Desc
                         Main Document    Page 7 of 11
Case 8:18-bk-13311-CB   Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35   Desc
                         Main Document    Page 8 of 11
Case 8:18-bk-13311-CB   Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35   Desc
                         Main Document    Page 9 of 11
        Case 8:18-bk-13311-CB                   Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35                                      Desc
                                                Main Document     Page 10 of 11



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled STIPULATION TO CONTINUE HEARING ON
DEBTORS’ MOTION FOR AN ORDER (I) APPROVING DISCLOSURE STATEMENT; (II) SCHEDULING
CONFIRMATION HEARING; (III) APPROVING FORM AND MANNER OF NOTICE OF CONFIRMATION
HEARING; (IV) ESTABLISHING PROCEDURES FOR SOLICITATION AND TABULATION OF VOTES TO
ACCEPT OR REJECT PLAN; AND (V) ESTABLISHING THE DEADLINE AND PROCEDURES FOR FILING
OBJECTION TO CONFIRMATION OF THE PLAN will be served or was served (a) on the judge in chamber in
the form and manner required by LBR 5005-2(d); and the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
8/2/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On _______ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 8/2/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/2/2019                     Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:321156.1 76135/003
        Case 8:18-bk-13311-CB                   Doc 403 Filed 08/02/19 Entered 08/02/19 12:07:35                                      Desc
                                                Main Document     Page 11 of 11


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com;msimon@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com


2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California/Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:321156.1 76135/003
